Title: From Benjamin Franklin to ——— Beraud de Ciccati, 2 March 1782
From: Franklin, Benjamin
To: Beraud de Ciccati, ——


Passy le 2. Mars 1782.
J’ai reçu, Monsieur, avec la Lettre que vous m’avez fait l’honneur de m’écrire le 14 du mois dernier, celle que vous y avez incluse pour Monsr. votre fils, et que j’auroi Soin d’envoyer en Amerique par la premiere occasion qui se presentera. Si par une précaution que je crois nécessaire vous m’en addresséz des Duplicata, comme vous le ditez dans votre lettre, vous pouvez compter sur mon exactitude à les faire passer successivement à Monsr. votre fils.
J’ai l’honneur d’être, Monsieur, Votre très humble et très obeissant Serviteur
Mr. Berau de Ciecati
